Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 5/24/22. Claims 1, 3-9, 11-17, 19, 21, 23, and 25-27 are pending and under examination.

Withdrawn Rejections
	The §112(b) rejection over “prolongs” is withdrawn. While Applicant has not argued against the rejection of claims 5 and 7, a plain reading of the claim is that any amount of additional time, no matter how little that additional time is, constitutes “prolonged”. Since claims 5, 7, and 27 require a comparison group, the skilled artisan could readily determine if such a claim was infringed.
The §112(b) rejection over the phrase “about” is withdrawn as every instance of the phrase has been removed.
	The §102 rejection is withdrawn. The newly amended narrower range is not sufficiently specified by Dennis, which claims varying and broader ranges.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 7-9, 12-17, 19, 21, 23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 20150329636; previously cited).

	Regarding claim 1, Dennis teaches a method of transporting a compound across the BBB by exposing the BBB to an antibody (a protein) which binds with low affinity to a BBB receptor, where the antibody is coupled to the compound and results in transporting the compound across the BBB (claim 1). The low affinity antibody has an affinity of 30 nM – 1 µM (claim 19) and is a transferrin receptor antibody (claim 20). The compound is a therapeutic (claim 23). Dennis teaches that selecting those antibodies with lower affinity improves delivery of the therapeutic to the brain (the crux of the invention of Dennis; see, e.g., figure 2D; paragraphs 6, 11, 16, 21, and 54)
	Thus, the sole difference between the prior art and the instant claim is that the instant claim is limited to proteins with an affinity of 750 nM- 2 µM, while Dennis teaches various ranges including 30 nM-1 µM (claim 19), 50 nm-1 µM (paragraph 42), and 100 nM-100 µM (paragraph 42).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05(I). Such is the case here, where the claimed ranges overlap or lie inside the ranges disclosed by Dennis and so a prima facie case of obviousness exists.
Further, it is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). The same logic applies here. Applicant has essentially carved out a range within those disclosed by Dennis. However, the composition contains the same elements (antibody coupled to a therapeutic) performing the same function (improved delivery of the therapeutic to the brain) for the same reason (low affinity antibodies improve delivery over high affinity antibodies). Thus, arriving at the instantly claimed range is no more than taking the invention of Dennis and, at best, optimizing the affinity range.
“[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (MPEP §2144.05(II)(A)).
	Regarding claim 3, Dennis teaches the therapeutic compound is an anti-BACE1 or anti-Abeta therapeutic (paragraph 6), both of which are implicated in neurodegenerative diseases; see also paragraph 118 suggesting selection of a neurological drug.
	Regarding claim 4, administering the compound is discussed above, including selecting a therapeutic against a target implicated in neurodegeneration. Dennis further teaches using this compound to treat neurodegenerative diseases, such as Alzheimer’s (paragraph 153; 167).
	Regarding claim 5, Dennis teaches using the low affinity TfR antibody results in the antibodies not being cleared from the system as their higher-affinity counter parts, i.e., a control (paragraph 6). Slower clear time supports the conclusion that exposure time would be prolonged. Further, as discussed previously, the same compound is used and so the same results, such as prolonged exposure, must be achieved as this is not a method step but merely describes an effect of the exposure. 
	Regarding claim 7, prolonging exposure is discussed above. Dennis also teaches the compound is at a therapeutic dose (claim 23).
	Regarding claim 8, as discussed previously, the same compound is used and so the same results, such as prolonged exposure, must be achieved as this is not a method step but merely describes an effect of the exposure. Dennis compares the low affinity antibodies to antibody A, which has an affinity of 1.7 nM (table 2), which is stronger than 400 nM.
	Regarding claim 9, Dennis teaches the TfR is human (paragraph 66).
	Regarding claim 12, Dennis teaches the low affinity antibody has an affinity of 30 nM – 1 µM (claim 19). As this range overlaps the claimed range, the claim is prima facie obvious for the reasons described above.
Regarding claim 13, Dennis teaches the low affinity antibody has an affinity of 100 nM-100 µM (paragraph 42). As the claimed range lies inside this range, the claim is prima facie obvious for the reasons described above.
	Regarding claim 14, Dennis teaches the concentration is a therapeutic dose (above) as well as treating neurodegenerative diseases (above).
	Regarding claim 15, Dennis teaches treating AD (above).
	Regarding claim 16, Dennis teaches the antibody has a variable region, e.g., paragraph 72, 77, 78.
	Regarding claim 17, Dennis teaches the antibody may be a fragment (paragraph 48).
	Regarding claim 19, Dennis teaches the antibody specifically binds TfR (above) and has a variable region (above).
	Regarding claim 21, Dennis teaches the antibody may be a fragment (above).
	Regarding claim 23, Dennis teaches the therapeutic target is BACE1 (paragraph 45).
	Regarding claim 25, Dennis teaches formulation with pharmaceutically acceptable carriers (paragraph 147).
	Regarding claim 26, Dennis teaches the TfR is human (paragraph 66).
	Regarding claim 27, prolonging exposure is discussed above.
	Therefore, claims 1, 3-5, 7-9, 12-17, 19, 21, 23, and 25-27 would have been obvious.

Claims 1, 3-9, 11-17, 19, 21, 23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US 20150329636) in view of Zhang (US 20150110791; form 892).
	Dennis and claims 1, 3-5, 7-9, 12-17, 19, 21, 23, and 25-27 are discussed above, said discussion incorporated herein. Further, Dennis teaches anti-TfR antibodies, in particular those that bind the extracellular domain (paragraph 106). Dennis does not explicitly teach these antibodies binding the apical domain, which is part of the extracellular portion of TfR.
	Zhang teaches a similar construct to Dennis: an anti-TfR:anti-BACE1 antibody (claim 50). Zhang teaches a preferred anti-TfR antibody is one which binds the apical domain (paragraph 171).
	Regarding claim 11, as noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method (i.e., using an apical-binding TfR antibody; using a low affinity TfR antibody), and a person of ordinary skill would recognize that it would improve similar methods (i.e., the methods of Dennis and/or Zhang) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U .S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
	In such a case, Dennis teaches the benefits of using low affinity TfR antibodies as described above while Zhang teaches the TfR antibody specifically binding the apical portion of TfR. It would have been obvious to one of ordinary skill in the art at the time of filing to use an antibody with both functions to predictably gain the same beneficial results taught by Dennis and Zhang, particularly because both Dennis and Zhang disclose similar constructs for the same purpose.
	Regarding claim 6, both Dennis and Zhang teach exposure of the compound to transport a therapeutic to the brain (Dennis, claim 1; Zhang, claim 64). Zhang teaches measuring brain exposure (paragraphs 7 and 405) as does Dennis (paragraph 193-194). Further, Zhang teaches that antibody concentrations over time may be evaluated using AUC plots (table 10). It would have been obvious to determine brain exposure by measuring the AUC of a plot of brain concentration of the agent over time because both Dennis and Zhang teach determining brain exposure by the agent over time and Zhang teaches that one means of doing this is via measuring AUC.
	Therefore, claims 1, 3-9, 11-17, 19, 21, 23, and 25-27 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9, 11-17, 19, 21, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9611323 in view of Dennis (US 20150329636) and Zhang (US 20150110791). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference document is the patent which issued from Dennis (the ‘636 PGPub) and claims the same method (using a low-affinity anti-TfR antibody to transport a BACE1 antibody across the BBB to treat neurological disease). The instant claims are an obvious variation of the reference claims for the reasons articulated in the prior art rejections above.

Claims 1, 3-9, 11-17, 19, 21, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 9708406 in view of Dennis (US 20150329636) and Zhang (US 20150110791). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference document is the patent which issued from Zhang (the ‘791 PGPub) and claims the low-affinity anti-TfR antibody, useful to transport a BACE1 antibody across the BBB to treat neurological disease. The instant claims are an obvious variation of the reference claims for the reasons articulated in the prior art rejections above. Briefly, the reference document claims anti-TfR antibodies coupled to therapeutics such as an anti-BACE1 antibody, e.g., claims 1 and 44. Where a composition is claimed, the specification may be reviewed to determine the utility of that composition. See the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. In this case, the reference document discloses the same method as instantly claimed (C2; C4). The reference document also discloses that the claimed antibody is a low-affinity antibody (C2).
It would be an obvious variation of the reference claims to include an anti-TfR antibody with the claimed affinity range because this is a low affinity TfR antibody taught as having the same utility by Dennis and within the same ranges as Dennis. It would have been obvious that AUC could be used to measure brain exposure as this is part of the utility disclosed in the reference (table 10) as well taught by Zhang. The remaining claims are either directly obvious over the reference claims or else obvious variations in light of Dennis and Zhang for the reasons above.

Claims 1, 3-9, 11-17, 19, 21, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10808036 in view of Dennis (US 20150329636) and Zhang (US 20150110791). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference document claims the same instant method: transporting a therapeutic across the BBB by exposing the brain to an anti-TfR antibody linked to the therapeutic, where the therapeutic includes BACE1, e.g., claims 1, 31, and 34. The antibody of the reference claims is also a low-affinity antibody (C2). 
It would be an obvious variation of the reference claims to include an anti-TfR antibody with the claimed affinities because this is a low affinity TfR antibody taught as having the same utility by Dennis. It would have been obvious that AUC could be used to measure brain exposure as this is part of the utility disclosed in the reference (table 10) as well taught by Zhang. The remaining claims are either directly obvious over the reference claims or else obvious variations in light of Dennis and Zhang for the reasons above.

Claims 1, 3-9, 11-17, 19, 21, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable—in view of Dennis (US 20150329636) and Zhang (US 20150110791)—over:
- claims 1-5, 11-14, 21-40, and 45-77 of copending Application No. 17/008941 (reference application) (provisional); same reasons as e.g., US Patent No 9708406 above.
- claims 1-43 of U.S. Patent No. 10870837; also uses a TfR antibody to transport a therapeutic. While the claimed therapeutic of the reference document is different, it would nevertheless have been obvious that the drug to be transported across the BBB could be predictably substituted based on Dennis and Zhang.
- claims 2-68 of copending Application No. 17102138 (reference application) (provisional); same reasons as US Patent No 10870837.
- claims 1-3, 5-6, 8, 11, 15, 22, 28-30, 33, 41-42, 44-45, 71, 81-83, 88, 90, and 92-96 of copending Application No. 16/921506 (reference application) (provisional); same reasons as US Patent No 10870837.

Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive.
Applicant argues that neither Dennis nor Zhang suggest a protein linked to an agent that binds to a therapeutic target and which has a TfR-binding affinity of 750 nM to 2 µM. This is not persuasive because Dennis teaches exactly this, such as where the affinity is 1 µM.
Applicant argues that the data in the instant specification shows that proteins with the claimed range of affinity, despite having a lower maximum brain uptake, provides prolonged brain exposure of the therapeutic. Applicant argues that this result is “surprising” and that this “would not have been expected by a skilled artisan”. This is not persuasive because this is untrue. Applicant’s alleged “surprising” discovery is the entire general disclosure of Dennis. See for example figure 2D which shows that low affinity proteins result in higher therapeutic dosing. Thus, at the time of filing, the skilled artisan would have fully expected that a lower affinity antibody, such as those in the range of Dennis and including 1 µM affinity, prolong exposure of the brain to the therapeutic compared to a higher affinity protein because Dennis objectively demonstrates that more of the drug reaches the brain with a lower affinity protein. Dennis also describes the mechanism behind this, such as in paragraph 6, and notes that the lower affinity “impair[s] the ability of the antibody to return to the vascular side of the BBB”, adding further support that one would have expected prolonged exposure because the therapeutic could not be transported away from the brain efficiently, thus prolonging the amount of time the therapeutic resides in the brain.
Applicant argues that there is no motivation to arrive at this specific range of affinities. This is not persuasive because a strict motivation to limit the affinity to these ranges is unnecessary for a conclusion of obviousness. As above, overlapping ranges present a prima facie case of obviousness.
Applicant argues there is no teaching or suggestion that would have made obvious the surprising therapeutic improvements associated with the specific range claimed. First, as above, the result is not surprising because it is the same result as disclosed in Dennis, e.g., that a lower affinity TfR antibody delivers a therapeutic more effectively to the brain and prolongs brain exposure to the therapeutic. Moreover, Applicant is arguing the critical nature of this “specific” range, but has not provided objective evidence of any unpredictability across the ranges. For example, there is no evidence that a protein with an affinity of 700 nM would fail to exhibit the same improved exposure when compared to a protein with a higher affinity. In arguing the §102 rejection, Applicant argues the facts of Atofina, where a disclosure of 150-350C did not anticipate the range of 330-450C. However, Atofina differs from the instant case in at least one important way: the 330-450 range was shown to be critical, and “showed that one of ordinary skill would have expected the synthesis process to operate differently outside the claimed range”. Here, there is no such showing. Rather, based on Dennis, the process operates in the same way outside the range. This is evidence that Applicant did no more than carry forward a previous invention to potentially optimize it rather than discover any critical difference. This is further supported by the instant specification, which does not disclose the instant range with any specificity or provide the instant range with any additional weight. The instant specification notes that sometimes the affinity will be 750 nM (paragraph 43), but also discloses affinities outside the claimed range with the same allegedly surprising results. This is evidence that the claimed range is not critical to the functioning of the method, which in turn supports the Examiner’s conclusion that Applicant’s results are insufficient to rebut the prima facie case of obviousness.
Finally, inasmuch as Applicant is arguing the discovery of slower uptake is the surprising result, this does not alter the end result, which is that a low affinity antibody delivers and prolongs exposure of the brain to a therapeutic compared to a higher affinity antibody. Even if arguendo Applicant discovered the slower uptake facet, it would still have been obvious to use the same compound for the same purpose to achieve the same therapeutic result. The fact that applicant may have recognized another advantage or property which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments against the double patenting rejections are the same and not persuasive for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649